Citation Nr: 1519227	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  Preexisting left ear hearing loss was not aggravated by service, or caused or aggravated by service-connected tinnitus.  

2.  Right ear hearing loss did not have onset in service, or manifest to a compensable degree within one year from separation or was otherwise related to service; nor was it caused or aggravated by service-connected tinnitus. 


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter sent to the Veteran in February 2012 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided VA medical examinations for his claimed hearing loss in February 2012 and April 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate because they are consistent with and based upon consideration of the Veteran's prior medical history, they describe the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Service Connection Claim

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability even though hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Id.  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also M21-1MR III.iv.4.B.12.a (Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310.  

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

The Veteran's DD Form 214 and other service personnel records reflect a military occupational specialty of aircraft maintenance specialist, with associated assignments including aircraft mechanic and assistant crew chief, working around aircraft including jet aircraft at different Air Force Bases during his three years and four months of service. 

Service treatment records show that, at the time of his October 1965 Air Force enlistment examination the Veteran reported that he did not have any problems with his ears, and he made no report of having any hearing loss.  On examination, the Veteran underwent audiometric evaluation.  Audiology testing recorded the following test findings after conversion to International Standards Organization (ISO) units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
0
5
5
20

LEFT
10
5
10
55
40


The Veteran underwent examination in November 1966 for purposes associated with his flying status.  At that time he reported that he had no ear trouble or hearing loss.  Audiology testing recorded the following test findings after conversion to ISO units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
10
10
10

LEFT
10
5
20
45
15


At the Veteran's January 1969 discharge examination, he reported that he had no ear trouble or hearing loss.  Audiology testing recorded the following test findings in ISO units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
0
0
0
20

LEFT
10
15
10
50
35


These audiology findings meet VA criteria for a left ear hearing loss to be considered impaired hearing, but not for the right ear hearing loss disability.  See 38 C.F.R. § 3.385.  The remainder of the service treatment records show no indication of any ear or hearing problems.

The report of a February 2012 VA examination records the following history.  The Veteran was a crew chief on jet aircraft during service from 1965 to 1969.  Hearing protection was available.  Prior to service the Veteran worked three months as a welder in a shipyard.  After service the Veteran worked four years as a driver for Coca Cola, and then 26 years in coal mines.  He was a deer hunter who hunted once a year for the past 20 years.  He first noticed hearing loss when he underwent physical examination for employment in the coal mine in 1973, when high frequency hearing loss was indicated.  Audiology testing recorded the following test findings in ISO units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
35
40
70
70
75
96
LEFT
20
25
90
100
105
76

These audiology findings meet VA criteria for the bilateral impaired hearing loss to be considered impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  

The examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The examiner noted that the claims file was not available for review and indicated that for this reason, she could not provide a medical opinion without resorting to speculation regarding the etiology of the hearing loss.

In March 2012, the claims file was referred to the examiner from the February 2012 VA examination apparently to provide a medical opinion on etiology; however, the examiner annotated a copy of the February 2012 report, noting that the claims file was not available for review at that time.

The report of an April 2012 VA opinion shows that a different VA audiologist reviewed the claims file and findings from the February 2012 VA examination and provided an opinion as to the etiology of the Veteran's bilateral hearing loss disability.  The opinion was that it is not at least as likely as not, that the Veteran's bilateral hearing loss disability is related to military service.  As the basis for that opinion she noted the following findings.  At the October 1965 entrance examination, audiometric data indicated normal hearing in the right ear at 500 to 6000 Hz; and mild to moderate left ear hearing loss of 50 and 35 dB at 3000 and 4000 Hz, respectively.  

The examiner concluded that the left ear hearing loss was preexisting and did not deteriorate during service; and that the 5 dB change was negligible and could be attributable to attentiveness, ambient room noise, etc.  She concluded that since the hearing loss was preexisting and was not aggravated by service, that it is not at least as likely as not that hearing loss is related to service.

The examiner did state that the Veteran was likely exposed to noise given his military occupational specialty as a crew chief.  That finding, however, was made with reference to her opinion linking the etiology of the Veteran's tinnitus to service.  

Analysis

Currently, as reflected in the February 2012 VA examination audiology findings, the Veteran has hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  The record also reflects that the Veteran was exposed to loud aircraft related noise associated with his military occupational specialty during service.
  
Service treatment records clearly show that the Veteran had a preexisting left ear hearing loss disability as defined by VA at the time of his entry to service.  Although not specific diagnosis was made, the testing results are sufficient to find that left ear hearing loss was "noted."  Thus, the left ear claim is one of service aggravation as the presumption of soundness does not attach.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

On review of the audiology threshold findings from the October 1965 enlistment examination, in comparison with those of the January 1969 discharge examination, the evidence cshows preexisting left ear hearing loss did not increase in severity based on medical testing.  The left ear auditory thresholds at the indicated frequencies show no significant increase during the time of service.  

The Veteran's right ear hearing was within normal limits at each of the three audiology evaluations during service.  Moreover, as reflected in the three sets of audiology findings discussed above, there is no indication that the Veteran's right ear hearing acuity worsened during service.  Rather the record shows that the auditory thresholds remained nearly the same and actually showed lower auditory threshold levels at 2000 and 3000 Hz at the time of discharge.  

Additionally, there evidence does not show that within one year after discharge, the right ear hearing acuity was productive of impaired hearing, meeting VA criteria to be considered a hearing loss disability and was manifest to a degree of ten percent or more.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, 4.85, Diagnostic Code 6100.

Service connection is in effect for chronic tinnitus.  There are no opinions or other evidence to suggest that current left or right hearing loss is proximately due to or the result of tinnitus or was aggravated by tinnitus.  See 38 C.F.R. § 3.310.  

The clinical record shows no continuity of right ear hearing loss symptoms after service associated with present right ear hearing loss.  The first evidence of right ear hearing loss is not shown until the February 2012 VA examination.  Additionally, even when taking the Veteran's reported history as reliable, he states he did no notice hearing loss until approximately four years after service.  The Veteran stated in his July 2011 claim for service connection that his hearing loss began in December 1973.  At the February 2012 VA examination, the Veteran reported that he first noticed a hearing loss when he underwent physical examination for employment in a coal mine in 1973.  He indicated that at that time a high frequency hearing loss was found.  Thus, there is no continuity of symptomatology.

The opinion of the April 2012 VA examiner was that the Veteran's current diagnosis of bilateral hearing loss is not likely caused by or a result of his active duty service for the reasons discussed above; including, that the preexisting left ear hearing loss was not aggravated during service, and that the audiometric data indicated normal hearing in the right ear at both entrance and discharge examinations.  This opinion is probative as there are no other opinions on this matter and the opinion is persuasive due to the explanation that is consistent with the remainder of the evidence on file.

While the Veteran believes that he has bilateral hearing loss with an etiology related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on this medically complex matter concerning the diagnosis and etiology of hearing loss. 

Accordingly, the preponderance of the evidence is against the claim for service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


